Rothrock, J.
It was provided by Sec. 361, Rev. of 1860, which was in force when the warrant in question was presented for payment, that when a warrant is “ presented for payment and is not paid for want of money, the treasurer shall indorse thereon a note of that fact and the date of presentment, and sign it, and thenceforth it shall draw interest at the rate of six per cent; and when a warrant which draws interest is taken, up, the treasurer is required to indorse upon it the date an,d the amount of interest allowed.”
There is no provision of the statute that upon .giving notice that the county is ready to redeem its warrants, the interest thereon shall cease. In the absence of such provision we think the county should be held to the same rule as an individual, and nothing short of an actual tender, will suspend the accumulation of interest. The question made that' this is impracticable on account of its inconvenience we concede, and admit its force if addressed as an argument to the legislature, in favor of some enactment on the subject. But our province .is to administer the law as we find it, and in our judgment the court below properly held, conceding all that was claimed by appellant, that it was still liable for interest.
Affirmed.